Case 3:19-cv-00296-BJB-RSE Document 85-61 Filed 09/03/19 Page 1 of 5 PageID #: 687




                           Exhibit 61
                           Exhibit 60
Case 3:19-cv-00296-BJB-RSE Document 85-61 Filed 09/03/19 Page 2 of 5 PageID #: 688



  From:    Deobra Muhammad spicyusa19@yahoo.com
Subject:   FW: Attendance Policy Q & A
   Date:   August 8, 2019 at 4:15 PM
     To:   A2X Law team@a2xlaw.com




       Sent from Yahoo Mail on Android



             ----- Forwarded Message -----
             From: "Turner, Deborah" <dturner5@ad.gannett.com>
             To: "spicyusa19@yahoo.com" <spicyusa19@yahoo.com>
             Sent: Fri, Nov 4, 2011 at 5:15 PM
             Subject: FW: Attendance Policy Q & A



             From: Smith, Melissa
             Sent: Friday, November 04, 2011 2:48 PM
             To: COELOU-ALL
             Subject: FW: Attendance Policy Q & A




             From: Smith, Melissa
             Sent: Friday, June 10, 2011 1:22 PM
             To: COELOU-ALL
             Subject: Attendance Policy Q & A

             All,

             Many of you have approached me with questions regarding the attendance
             policy as their appears to be a stream of misinformation out of the call
             center floor. In an effort to resolve this, I have put together a Q & A
             regarding our company attendance policy. I have also attached a copy of
             the company attendance policy for you to review. If you have questions
             please ask a supervisor or manager for clarification.


             Q: What is a tardy?
             A: Tardiness is defined as employees not being at their workstations and
             logged in at their scheduled start time or return from lunch or break
             periods, for a period of up to one (1) hour. There is not a grace period for
             tardiness. All employees are expected to be at their workstations at their
             start of their scheduled shift.

             Q: Do incidents of tardiness count against my attendance?
             A: You do not earn attendance points for incidents of tardiness (under one
             hour) because tardiness (under one hour) is classified as being out of
             adherence. However, if excessive tardiness is an issue it may result in
Case 3:19-cv-00296-BJB-RSE Document 85-61 Filed 09/03/19 Page 3 of 5 PageID #: 689



       adherence. However, if excessive tardiness is an issue it may result in
       disciplinary action up to and including termination.

       Q: What is an unscheduled absence?
       A: Unscheduled absences that do not meet the definition of sick time are
       considered “other unscheduled absences.” All full-time employees are
       eligible for sick time. Sick time may be utilized if the employee is
       personally ill or if they need to care for a spouse or child who is ill. Any
       employee who has exhausted all of their available sick time may be subject
       to disciplinary action following additional absences.

       Q: What is an occurrence?
       A: A tardy of one (1) hour or more; unscheduled absence; or leaving your
       shift early.

       Q: What is a no call/no show (NC/NS)?
       A: A NC/NS is defined as not reporting to work as scheduled, including
       returning from lunch, and not contacting the company attendance line
       (502-333-7900) PRIOR to the start of their shift.

       If an employee calls in stating they are going to be late and then something
       changes and they are unable to report to work as planned they are required
       to call back into the attendance line to notify us of their absence. Failure to
       do so is considered a NC/NS.

       Q: How does the attendance point system work?
       A: Occurrences of unscheduled absences, or no call/no show are assigned
       the following points:
               Each unscheduled absence = 2 points
               No call/no show = 6 points

              4 points = verbal disciplinary action
              6 points = written disciplinary action
              8 points = final disciplinary action
              10 points = termination

       Q: Is disciplinary action for attendance progressive, meaning do I
       have to receive a verbal before a written, a written before a final, and
       so on?
Case 3:19-cv-00296-BJB-RSE Document 85-61 Filed 09/03/19 Page 4 of 5 PageID #: 690



       A: No, attendance disciplinary action is not progressive. It is based on the
       number of points that an employee has earned. For example, if I have no
       prior attendance points but have an incident of NC/NS, I will be placed on
       a written due to the number of points assigned (6).

       Q: How long do attendance disciplinary actions remain active?
       A: Attendance violations remain active one (1) year from the date they are
       issued

       Q: How do I earn attendance credits?
       A: For every 90 days that an employee goes without an occurrence of
       tardiness, unscheduled absence or NC/NS they earn a 2 point attendance
       credit.

       Q: How do attendance credits benefit me?
       A: If an employee finds themselves on disciplinary action for attendance
       violations, a credit will reduce their number of attendance points allowing
       them to reduce their risk of further disciplinary action. For example, if an
       employee is on a final as a result of accruing 8 attendance points and they
       receive a 90 day credit, their attendance points will reduce to 6 points. If
       another occurrence should take place the employee’s points will go back
       up to 8. The credit benefited them in preventing termination. If they had
       not earned the credit their points would have accrued to 10 which is cause
       for termination.

       Q: Does medical documentation excuse an absence?
       A: No, medical documentation does not excuse an absence. However, it
       can benefit you. If you are out more than one day consecutively and you
       provide medical documentation upon your return the absences will be
       lumped as one (1) occurrence rather than each day counting as its own
       occurrence. If an employee is out more than three (3) consecutive days
       due to illness/injury they must contact Human Resources or Cigna
       regarding FMLA.




       Melissa Smith
       Human Resources Manager
       Consumer Solution Center - Louisville
Case 3:19-cv-00296-BJB-RSE Document 85-61 Filed 09/03/19 Page 5 of 5 PageID #: 691


       Consumer Solution Center - Louisville
       (office) 502-333-7847
       (fax) 502-333-7815
